


Exhibit 10.2




















RF MICRO DEVICES, INC.


DIRECTOR COMPENSATION PLAN


(As Amended and Restated Effective August 16, 2012)







    

--------------------------------------------------------------------------------






RF MICRO DEVICES, INC.
DIRECTOR COMPENSATION PLAN
(As Amended and Restated Effective August 16, 2012)


1.Purpose.
The purpose of the RF Micro Devices, Inc. Director Compensation Plan (the
“Plan”) is to formally establish and document the terms of cash and equity
compensation payable to non-employee members of the Board of Directors (the
“Board” or the “Board of Directors”) of RF Micro Devices, Inc., a North Carolina
corporation (the “Company”).
2.    Eligibility.
Each member of the Board who is not an employee of the Company or any of its
subsidiaries (each, a “Director”) is eligible to receive compensation for
services as a director under the Plan.
3.    Administration.
The Plan shall be administered by the Board unless the Board delegates all or
part of its authority to administer the Plan to the Compensation Committee (the
“Committee”) in a manner that is consistent with the Company’s Corporate
Governance Guidelines, the Compensation Committee charter and applicable laws,
rules and regulations (“Applicable Law”). Unless the Board determines otherwise,
the Committee shall be comprised solely of two or more “non-employee directors,”
as such term is defined in Rule 16b-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or as may otherwise be permitted under Rule
16b-3. In addition, Committee members shall qualify as “independent directors”
under applicable stock exchange rules if and to the extent required. For the
purposes of the Plan, the term “Administrator” shall refer to the Board, and
upon its delegation to the Committee of authority to administer the Plan, the
Committee. The Administrator may also delegate to one or more officers or
employees of the Company the authority to manage the record-keeping and other
routine administrative duties under the Plan.
4.    Payment of Annual Fees.
The Board, after due consideration of any recommendation from the Committee,
shall establish the annual retainer fees, committee chair fees and any
additional cash fees to be paid to Directors for any Plan year (“Plan Year”).
Such fees shall be referred to herein as the “Annual Fees.” A Plan Year shall
coincide with the Company’s fiscal year unless the Board determines otherwise.
Annual Fees shall be paid in cash quarterly on, or as close as practicable to,
the first business day following the end of the fiscal quarter during which the
Annual Fees were earned. Quarterly payments of Annual Fees shall be pro rated if
a Director’s service on the Board terminates or commences during a fiscal
quarter. The Board may modify the Annual Fees, or any component of such fees, at
any time and from time to time, as reflected in an amendment to the Plan, by
Board resolution or by other means. In addition, the Board may at any time and
from time to time authorize the payment of additional fees for service on the
Board (for instance, due to service on a special committee or for other extra
service).
5.    Terms of Initial Equity Awards and Annual Equity Awards.

1



--------------------------------------------------------------------------------


(a)    Types of Equity Awards; Applicable Stock Plans.
(i)    Each Director may be eligible to receive equity awards (“Equity Awards”)
for shares of the Company’s common stock (the “Common Stock”) in the form of
nonqualified stock options (“Options”) and/or restricted stock units (“RSUs”) as
provided in the Plan and subject to the terms of the Company’s 2012 Stock
Incentive Plan (the “2012 Plan”), the 2006 Directors Stock Option Plan (As
Amended and Restated Effective May 7, 2009) (the “2006 Plan”), the 2003 Stock
Incentive Plan, as amended through June 11, 2010 (the “2003 Plan”), and/or other
applicable stock plan (each of the 2012 Plan, the 2003 Plan, the 2006 Plan and
any other applicable stock plan(s) being also referred to herein as a “Stock
Plan”). The terms of such Equity Awards shall be governed by the Plan, the
applicable Stock Plan under which the Equity Award is granted and the related
individual award agreement. An initial Equity Award (“Initial Award”) may be in
the form of an initial stock option (an “Initial Option”) and/or an initial
restricted stock unit award (an “Initial RSU”). An annual Equity Award (“Annual
Award”) may be in the form of an annual stock option (an “Annual Option”) and/or
an annual restricted stock unit award (an “Annual RSU”).
(ii)    For the purposes of the Plan, (A) Options shall be granted under the
2006 Plan prior to August 19, 2012, and under the 2012 Plan on and after August
20, 2012; and (B) RSUs shall be granted under the 2003 Plan prior to August 19,
2012, and under the 2012 Plan on and after August 20, 2012. Shares of Common
Stock subject to Equity Awards shall only be issued under the applicable Stock
Plan, and no shares shall be issued under this Plan.
(b)    Amount of Equity Awards. The Board, after due consideration of any
recommendation from the Committee, shall establish the initial and annual amount
or value of compensation to be paid to Directors for their service on the Board
or any committee thereof or otherwise in the form of Equity Awards for shares of
the Company’s Common Stock for any Plan Year. The “Total Value” of an Equity
Award shall be the total dollar value assigned to the Equity Award pursuant to
the terms of the Plan. The number of shares of Common Stock subject to an Equity
Award shall be equal to that number that results by dividing the Total Value of
such Equity Award by (i) the Black-Scholes value (as defined below) (in the case
of Options) or (ii) the fair market value (as determined in accordance with the
applicable Stock Plan, the “Fair Market Value”) of the Common Stock (in the case
of RSUs), or similar methodology, as determined on or as close in time as
practicable to the grant date of an Equity Award (the “Grant Date”) and in
accordance with the terms of the Plan and applicable Stock Plan. For the
purposes herein, the “Black-Scholes value” shall be the value as used for
compensation expense valuation purposes in the Company’s financial statements.
As of August 16, 2012, the Total Value of an Initial Award shall be $225,000. As
of August 16, 2012, the Total Value of an Annual Award shall be $150,000 for all
Directors other than the Chairman of the Board, and $180,000 for the Chairman.
The Board, after due consideration of any recommendation from the Committee, may
in the exercise of its discretion at any time and from time to time, modify the
Total Value of an Initial Award or the Total Value of an Annual Award, otherwise
modify, supplement or discontinue prospectively any Initial Award or Annual
Award or provide for an additional Equity Award for service on the Board (for
instance, due to service on a special committee or for other extra service), as
reflected in an amendment to the Plan, by Board resolution or by other means.
(c)    Grant of Initial Options and Annual Options. Unless a Director makes an
election to receive Initial RSUs or Annual RSUs as provided in Section 5(d) or
Section 5(g) herein, each eligible Director shall be granted Initial Options or
Annual Options as provided herein and under the applicable Stock Plan. If a
Director makes a timely election to receive 50% of the Total Value of an Equity
Award in the form of an Initial RSU, the remaining 50% of the Total Value of
such Equity Award shall be in the form of an Initial Option, which shall be
subject to all of the other terms applicable to Initial Options under the Plan
and the

2



--------------------------------------------------------------------------------


applicable Stock Plan. If a Director makes a timely election to receive 50% of
the Total Value of an Equity Award in the form of an Annual RSU, the remaining
50% of the Total Value of such Equity Award shall be in the form of an Annual
Option, which shall be subject to all the other terms applicable to Annual
Options under the Plan and the applicable Stock Plan If a Director makes a
timely election to receive all of his Initial Award in the form of an Initial
RSU, he will not also be granted an Initial Option. If a Director makes a timely
election to receive all of his Annual Award in the form of an Annual RSU, he
will not also be granted an Annual Option.
(d)    Elections Related to Initial Equity Awards; Grant of Initial Awards. Each
Director who is first elected or appointed to the Board shall receive an Initial
Option for such number of shares of Common Stock as shall have a Total Value
equal to the Total Value of the Initial Award unless he makes a timely election
to receive an Initial RSU with respect to all or 50% of the Total Value of the
Initial Award. Such election must be in writing and must be made within such
time period as may be determined by the Administrator prior to the Grant Date of
the Initial Option, and such election shall (unless the Administrator determines
otherwise) be irrevocable by the Director. If a Director makes a proper election
to receive an Initial RSU in lieu of the grant of all of the Initial Option, the
Director shall not also be granted an Initial Option. If a Director makes a
proper election to receive an Initial RSU with respect to 50% of the Total Value
an Initial Award, the Director shall receive an Initial Option for such number
of shares of Common Stock as is determined by dividing fifty percent (50%) of
the Total Value of the Initial Award by the Black-Scholes value of the Option,
and an Initial RSU for such number of shares of Common Stock as is determined by
dividing the remaining fifty percent (50%) of the Total Value of the Initial
Award by the Fair Market Value of the Common Stock as determined in each case on
or as close in time as practicable to the Grant Date. Such Initial Option shall
be subject to all of the other terms applicable to Initial Options as provided
in the Plan and applicable Stock Plan, except for the reduction in the number of
shares subject to the Option. If the Director elects to receive all of his
Initial Award in the form of an Initial RSU, the number of shares subject to the
Initial RSU will be equal to the Total Value of the Initial Award divided by the
Fair Market Value of the Common Stock as determined on or as close in time as
practicable to the Grant Date. The Total Value of a Director’s Initial RSU plus
the Total Value of the Director’s Initial Option shall be as close as
practicable to, but may not exceed, the Total Value of the Initial Award.
(e)    Terms of Initial Options. An Initial Option shall be granted under, and
subject to the terms of, the applicable Stock Plan and related option agreement.
Without limiting the foregoing, unless the Administrator determines otherwise,
the following terms shall apply:
(i)    The Grant Date shall be the fifth business day after the date of the
annual meeting of shareholders as to those Directors who are first elected at an
annual meeting of shareholders and the fifth business day after the date of
election or appointment to the Board as to those Directors who are first elected
or appointed to the Board other than at an annual meeting of shareholders. The
term of an Initial Option (the “Option Period”) shall be 10 years from the Grant
Date. The price per share of Common Stock at which an Initial Option may be
exercised (the “Option Price”) shall be 100% of the Fair Market Value per share
of the Common Stock on the Grant Date.
(ii)    An Initial Option shall vest with respect to one-third of the shares
subject to the Initial Option on the Grant Date and shall vest with respect to
the remaining two thirds of the shares subject to the Initial Option in two
equal annual installments on each of the first and second anniversaries of the
Grant Date, so that the Initial Option will be vested in full on the second
anniversary of the Grant Date, provided that the Director remains in service on
the Board on each such vesting date. An Initial Option shall vest in full upon a
change of control (as defined under the

3



--------------------------------------------------------------------------------


applicable Stock Plan, a “Change of Control”) of the Company if and to the
extent provided under the applicable Stock Plan and related award agreement.
(iii)    In the event that a Director terminates service as a member of the
Board, (A) any Initial Option may be exercised only to the extent vested and
exercisable on the date of the Director’s termination of service on the Board
(the “Termination Date”) (unless the termination was for “Cause,” as defined in
the applicable Stock Plan), and must be exercised, if at all, prior to the close
of the Option Period, and (B) any Initial Option (or portion thereof) which has
not vested and become exercisable as of the Director’s Termination Date shall
terminate as of the Director’s Termination Date. If the services of a Director
are terminated for Cause, his Initial Option (whether vested or unvested) shall
lapse and no longer be exercisable as of his Termination Date.
(f)    Terms of Initial RSUs. An Initial RSU shall be granted under, and subject
to the terms of, the applicable Stock Plan and related RSU award agreement.
Without limiting the foregoing, unless the Administrator determines otherwise,
the following terms shall apply:
(i)    The Grant Date of an Initial RSU shall be the fifth business day after
the date of the annual meeting of shareholders as to those Directors who are
first elected at an annual meeting of shareholders and the fifth business day
after the date of election or appointment to the Board as to those Directors who
are first elected or appointed to the Board other than at an annual meeting of
shareholders.
(ii)    An Initial RSU shall vest with respect to one-third of the shares
subject to the Initial RSU on the Grant Date and shall vest with respect to the
remaining two thirds of the shares subject to the Initial RSU in two equal
annual installments on each of the first and second anniversaries of the Grant
Date, so that the Initial RSU will be vested in full on the second anniversary
of the Grant Date, provided that the Director remains in service on the Board on
each such vesting date. An Initial RSU shall vest in full upon a Change of
Control of the Company if and to the extent provided in the applicable Stock
Plan and related award agreement.
(iii)    Unless the Administrator determines otherwise, if the Director’s
service as a member of the Board is terminated for any reason and all or part of
his Initial RSU has not vested, the Initial RSU, to the extent not then vested,
shall be forfeited immediately upon such termination and the Director shall have
no further rights with respect thereto.
(g)    Elections Related to Annual Equity Grants; Grant of Annual Awards.
(i)    Each Director shall, provided that he continues to serve as a member of
the Board on the Grant Date, receive an Annual Option for the Total Value of the
Annual Award applicable to such Director unless he makes a timely election to
receive an Annual RSU with respect to all or 50% of the Total Value of the
Annual Award. Such election must be in writing and must be made within such time
period as may be determined by the Administrator prior to the Grant Date of the
Annual Option, and such election shall (unless the Administrator determines
otherwise) be irrevocable by the Director. However, notwithstanding the
foregoing, with respect to a new Director who is appointed or elected other than
at an annual meeting of shareholders, the number of shares subject to the first
Annual Option to be granted to such Director shall be reduced by 25% for each
three-month period (or portion thereof) that the Director is not in office since
the most recent annual meeting of shareholders held prior to such Director’s
election or appointment. Further, a Director elected for the first time to the
Board at an annual meeting of shareholders shall only receive an

4



--------------------------------------------------------------------------------


Initial Option in connection with such election, and shall not also receive an
Annual Option on the fifth business day following such meeting.
(ii)    If a Director makes a proper election to receive an Annual RSU with
respect to all of the Total Value of an Annual Award, he shall not also be
granted an Annual Option for that year. If a Director makes a proper election to
receive an Annual RSU with respect to 50% of the Total Value of an Annual Award,
the Director shall receive an Annual Option for such number of shares of Common
Stock as is determined by dividing fifty percent (50%) of the Total Value of the
Annual Award by the Black-Scholes value of the Option, and an Annual RSU for
such number of shares of Common Stock as is determined by dividing the remaining
fifty percent (50%) of the Total Value of the Annual Award by the Fair Market
Value of the Common Stock, as determined in each case on or as close in time as
practicable to the Grant Date. Such Annual Option shall be subject to all of the
other terms applicable to Annual Options as provided in the Plan and applicable
Stock Plan, except for the reduction in the number of shares subject to the
Option. If the Director elects to receive all of his Annual Award in the form of
an Annual RSU, the number of shares subject to the Annual RSU will be equal to
the Total Value of the Annual Award divided by the Fair Market Value of the
Common Stock as determined on or as close in time as practicable to the Grant
Date. The Total Value of a Director’s Annual RSU plus the Total Value of the
Director’s Annual Option shall be as close as practicable to, but may not
exceed, the Total Value of the Annual Award.
(h)    Terms of Annual Options. An Annual Option shall be granted under, and
subject to the terms of, the applicable Stock Plan and related option agreement.
Without limiting the foregoing, unless the Administrator determines otherwise,
the following terms shall apply:
(i)    The Grant Date shall be the date the fifth business day after the date of
the annual or other shareholders meeting at which the Director is elected. The
Option Period of an Annual Option shall be 10 years from the Grant Date. The
Option Price of an Annual Option shall be 100% of the Fair Market Value per
share of the Common Stock on the Grant Date.
(ii)    An Annual Option shall vest on the Grant Date, provided that the
Director is in service as a member of the Board on such date.
(iii)    In the event that a Director terminates service as a member of the
Board, (A) any Annual Option may be exercised only to the extent vested and
exercisable on the Director’s Termination Date (unless the termination was for
Cause), and must be exercised, if at all, prior to the close of the Option
Period, and (B) any Annual Option (or portion thereof) which has not vested and
become exercisable as of the Director’s Termination Date shall terminate as of
the Director’s Termination Date. If the services of a Director are terminated
for Cause, his Annual Option (whether vested or unvested) shall lapse and no
longer be exercisable as of his Termination Date.
(i)    Terms of Annual RSUs. An Annual RSU shall be granted under, and subject
to the terms of, the applicable Stock Plan and related RSU award agreement.
Without limiting the foregoing, unless the Administrator determines otherwise,
the following terms shall apply:
(i)    The Grant Date shall be the fifth business day after the date of the
annual or other shareholders meeting at which the Director is elected.
(ii)    An Annual RSU shall vest on the first anniversary of the Grant Date,
subject to the continued service of the Director on the vesting date. An Annual
RSU shall vest in full in the event

5



--------------------------------------------------------------------------------


of a Change of Control of the Company if and to the extent provided in the
applicable Stock Plan and related award agreement.
(iii)    Unless the Administrator determines otherwise, if the Director’s
service as a member of the Board is terminated for any reason and all or part of
his Annual RSU has not vested, the Annual RSU, to the extent not then vested,
shall be forfeited immediately upon such termination and the Director shall have
no further rights with respect thereto.
6.    Terms of Supplemental Equity Awards.
(a)    General: In addition to the grant of Initial Equity Awards and Annual
Equity Awards, the Administrator may from time to time approve the grant of
supplemental Equity Awards (“Supplemental Equity Awards”) to one or more
Directors. Supplemental Equity Awards may be in the form of supplemental Options
(“Supplemental Options”) and/or supplemental RSUs (“Supplemental RSUs”). The
grant of a Supplemental Equity Award at any one time does not create a right to
any future grant of such awards. Supplemental Equity Awards may but are not
required to be designed to augment the equity compensation provided to Directors
in the form of Initial Awards and Annual Awards. In addition, the Administrator
shall have discretion to grant Supplemental Equity Awards that are not intended
to supplement Initial Equity Awards or Annual Equity Awards. Each Supplemental
Equity Award shall be subject to such terms and conditions as may be established
by the Administrator, or as may apply under the Plan, the applicable Stock Plan
and the applicable award agreement. A Supplemental Equity Award may be based on
a fixed dollar amount, a fixed number of shares of Common Stock, a fixed
Black-Scholes value or such other valuation formula or factors as the
Administrator determines in its discretion.
(b)    Form of Supplemental Equity Award: If and to the extent applicable, and
unless the Administrator determines otherwise, the form of a Supplemental Equity
Award (Supplemental Option, Supplemental RSU or a combination) shall be based on
the election made by the Director with respect to the applicable Plan Year.
(c)    Terms of Supplemental Equity Awards: Unless the Administrator determines
otherwise, if the Administrator grants a Supplemental Equity Award that is
intended to supplement an Initial Equity Award, the Supplemental Equity Award
shall have the same Grant Date, vesting, Option Price, Option Period and
exercise (in the case of Supplemental Options) and other terms and conditions as
the corresponding Initial Option and/or Initial RSU, as the case may be.
Similarly, unless the Administrator determines otherwise, if the Administrator
grants a Supplemental Equity Award that is intended to supplement an Annual
Equity Award, the Supplemental Equity Award shall have the same Grant Date,
vesting, Option Price, Option Period and exercise (in the case of Supplemental
Options) and other terms and conditions as the corresponding Annual Option
and/or Annual RSU, as the case may be.
7.    Plan Effective Date; Amendment and Termination.
The Plan shall be effective as of May 7, 2009, and shall continue until
terminated by the Board. The Plan was amended and restated effective August 16,
2012. The Plan and any award may be amended, altered, suspended and/or
terminated at any time by the Board; provided, that approval of an amendment to
the Plan by the shareholders of the Company shall be required to the extent, if
any, that shareholder approval of such amendment is required by Applicable Law.
8.    No Right or Obligation of Continued Service.

6



--------------------------------------------------------------------------------


Neither the Plan, the grant of a benefit under the Plan nor any other action
related to the Plan shall confer upon any Director any right to continue in the
service of the Company as a Director or to interfere in any way with the right
of the Company or its shareholders to terminate the Director’s service at any
time. Except as may be otherwise provided in the Plan, the applicable Stock Plan
or related award agreement (or as may be otherwise determined by the
Administrator), all rights of a Director with respect to benefits conferred
under the Plan shall terminate immediately upon the Director’s termination of
service as a Director.


9.    Restrictions on Benefits.
The Company may impose such restrictions on Equity Awards, shares of Common
Stock, cash or any other benefits contemplated under the Plan as it may deem
advisable, including without limitation restrictions that may apply under
Applicable Law. Notwithstanding any other Plan provision to the contrary, the
Company shall not be obligated to provide any benefits or take any other action
unless such action is in compliance with all Applicable Law.
10.    Compliance with Code Section 409A.
Notwithstanding any other provision in the Plan to the contrary, if and to the
extent that Code Section 409A is deemed to apply to the Plan or any benefit
granted under the Plan, it is the general intention of the Company that the Plan
and all such benefits shall, to the extent practicable, comply with, or be
exempt from, Code Section 409A, and the Plan and any such benefit shall, to the
extent practicable, be construed in accordance therewith. Deferrals pursuant to
a benefit otherwise exempt from Code Section 409A in a manner that would cause
Code Section 409A to apply shall not be permitted unless such deferrals are in
compliance with Code Section 409A. Without limiting the effect of the foregoing,
Annual Fees and shares of Common Stock subject to an RSU (and other awards, if
and to the extent required under Code Section 409A) shall, upon vesting of the
award, be distributed to the Director (or his beneficiary) no later than the
later of (a) the 15th day of the third month following the end of the Director’s
first taxable year in which the amount is no longer subject to a substantial
risk of forfeiture, or (b) the 15th day of the third month following the end of
the Company’s first taxable year in which the amount is no longer subject to a
substantial risk of forfeiture, or otherwise in accordance with Code Section
409A. In addition, in the event that Code Section 409A requires that any special
terms, provisions or conditions be included in the Plan or any benefit, then
such terms, provisions and conditions shall, to the extent practicable, be
deemed to be made a part of the Plan or benefit, as applicable. Further, in the
event that the Plan or any benefit shall be deemed not to comply with Code
Section 409A, then neither the Company, the Administrator nor its or their
designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.
11.    General Provisions.
(a)    Unfunded Plan; No Effect on Other Plans:
(i)    The Plan shall be unfunded, and the Company shall not be required to
create a trust or segregate any assets that may at any time be represented by
benefits conferred under the Plan. The Plan shall not establish any fiduciary
relationship between the Company and any Director or other person. Neither a
Director nor any other person shall, by reason of the Plan, acquire any right in
or title to any assets, funds or property of the Company, including, without
limitation, any specific funds, assets or other property which the Company, in
its discretion, may set aside in anticipation of a liability under the Plan. A
Director shall have only a contractual right to benefits, if any, payable under
the Plan, unsecured by any assets of the Company. Nothing contained in the Plan
shall

7



--------------------------------------------------------------------------------


constitute a guarantee that the assets of such entities shall be sufficient to
pay any benefits to any person.
(ii)    The amount of any compensation deemed to be received by a Director
pursuant to the Plan shall not constitute compensation with respect to which any
other benefits of such Director are determined, except as otherwise specifically
provided by the terms of such plan or as may be determined by the Administrator.
(iii)    The adoption of the Plan shall not affect any other stock incentive or
other compensation plans in effect for the Company, nor shall the Plan preclude
the Company from establishing any other forms of stock incentive or other
compensation for employees or service providers of the Company.
(b)    Applicable Law: The Plan shall be governed by and construed in accordance
with the laws of the State of North Carolina, without regard to the conflict of
laws provisions of any state, and in accordance with applicable federal laws of
the United States.
(c)    Beneficiary Designation: The Administrator may permit a Director to
designate in writing a person or persons as beneficiary, which beneficiary shall
be entitled to receive settlement of benefits (if any) to which the Director is
otherwise entitled in the event of death. In the absence of such designation by
a Director, and in the event of the Director’s death, the estate of the Director
shall be treated as beneficiary for purposes of the Plan, unless the
Administrator determines otherwise. The Administrator shall have sole discretion
to approve and interpret the form or forms of such beneficiary designation. A
beneficiary, legal guardian, legal representative or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan,
and to any additional restrictions deemed necessary or appropriate by the
Administrator.
(d)    Gender and Number: Except where otherwise indicated by the context, words
in any gender shall include any other gender, words in the singular shall
include the plural and words in the plural shall include the singular.
(e)    Severability: If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
(f)    Rules of Construction: Headings are given to the sections of this Plan
solely as a convenience to facilitate reference. The reference to any statute,
regulation or other provision of law shall be construed to refer to any
amendment to or successor of such provision of law, unless the Administrator
determines otherwise.
(g)    Successors and Assigns: The Plan shall be binding upon the Company, its
successors and assigns, and Directors, their executors, administrators and
permitted transferees and beneficiaries.
(h)    Right of Offset: Notwithstanding any other provision of the Plan or any
award conferred under the Plan, the Company may (subject to any Code Section
409A considerations) reduce the amount of any benefit otherwise distributable to
or on behalf of a Director by the amount of any obligation of the Director to
the Company that is or becomes due and payable.
(i)    Nontransferability: Benefits provided under the Plan shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession (unless

8



--------------------------------------------------------------------------------


the Administrator determines otherwise in accordance with Applicable Law). The
designation of a beneficiary in accordance with the Plan does not constitute a
transfer.
(j)    Compliance with Recoupment, Ownership and Other Policies: Notwithstanding
anything in the Plan to the contrary, the Administrator may at any time and in
its discretion provide that any benefits provided under the Plan shall be
forfeited and/or recouped if the Director, during service or following
termination of service for any reason, engages in certain specified conduct,
including but not limited to violation of policies of the Company or an
affiliate, breach of non-solicitation, noncompetition, confidentiality or other
restrictive covenants, or other conduct by the Director that is determined by
the Administrator to be detrimental to the business or reputation of the Company
or any affiliate. In addition, without limiting the effect of the foregoing, as
a condition to the grant of an award or receipt or retention of shares of Common
Stock, cash or any other benefit under the Plan, the Administrator may at any
time require that a Director agree to abide by the any equity retention policy,
stock ownership guidelines, compensation recovery policy and/or other policies
adopted by the Company or an affiliate, each as in effect from time to time and
to the extent applicable to the Director. Further, each Director shall be
subject to such compensation recovery, recoupment, forfeiture or other similar
provisions as may apply under Applicable Law.
IN WITNESS WHEREOF, this RF Micro Devices, Inc. Director Compensation Plan, as
Amended and Restated Effective August 16, 2012, is, by the authority of the
Board of Directors of the Company, executed in behalf of the Company as of the
28th day of June, 2012.
RF MICRO DEVICES, INC.
 
 
By:
/s/ Robert A. Bruggeworth
 
Robert A. Bruggeworth
 
Chief Executive Officer

ATTEST:
 
 
/s/ William A. Priddy, Jr.
Secretary/Asst. Secretary
 
[Corporate Seal]




9

